                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

GREGORY P. BARTUNEK,                     )                  8:18CV336
                                         )
                    Plaintiff,           )
                                         )              MEMORANDUM
      v.                                 )               AND ORDER
                                         )
UNITED STATES, et al.,                   )
                                         )
                    Defendants.          )
                                         )

       Plaintiff, Gregory P. Bartunek, a pretrial detainee at the Hall County Jail in
Grand Island, Nebraska, filed his Complaint (Filing 1) on July 16, 2018. The court
determined upon initial review that the 29 Defendants named in the Complaint could
not be joined in a single action under Federal Rule of Civil Procedure 20(a)(2), and
directed Plaintiff to amend his pleading to cure this defect. On September 24, 2018,
Defendant filed an Amended Complaint (Filing 12). The court now conducts an initial
review of Plaintiff’s Amended Complaint to determine whether summary dismissal
is appropriate under 28 U.S.C. §§ 1915(e)(2) and 1915A.

                   I. SUMMARY OF AMENDED COMPLAINT

       Plaintiff’s Amended Complaint names only three Defendants: (1) the United
States of America; (2) Douglas County, Nebraska; and (3) Michael Norris, Assistant
United States Attorney, who is sued both individually and in his official capacity. But
although the number of Defendants has been significantly reduced, the allegations of
the Amended Complaint (Filing 12, pp. 23-62; Filing 12-1, pp. 2-17) are identical to
the allegations of the original Complaint (Filing 1, pp. 21-62; Filing 1-1, pp. 2-17).
Apart from the elimination of twenty-six Defendants, the only substantive change is
that Plaintiff has added a “Discussion of Claims” section to the Amended Complaint
(Filing 12-1, pp. 19-23) and has omitted five exhibits that were appended to the
original Complaint (Filing 1-1, pp. 23-64).
                 II. LEGAL STANDARDS ON INITIAL REVIEW

        The court is required to review prisoner and in forma pauperis complaints
seeking relief against a governmental entity or an officer or employee of a
governmental entity to determine whether summary dismissal is appropriate. See 28
U.S.C. §§ 1915(e) and 1915A. The court must dismiss a complaint or any portion of
it that states a frivolous or malicious claim, that fails to state a claim upon which relief
may be granted, or that seeks monetary relief from a defendant who is immune from
such relief. 28 U.S.C. § 1915(e)(2)(B).

       Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins v.
Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint must
be liberally construed, and pro se litigants are held to a lesser pleading standard than
other parties.” Topchian, 760 F.3d at 849 (internal quotation marks and citations
omitted).

                           III. DISCUSSION OF CLAIMS

       Plaintiff seeks to recover damages from Defendants for allegedly violating his
constitutional rights between May 23, 2016, when his residence was searched and
computer equipment was seized by Omaha police, and March 2018, at which time


                                            -2-
Plaintiff was in the custody of the Douglas County Department of Corrections Center
awaiting trial on federal criminal charges. Six numbered claims are alleged in the
Amended Complaint,1 which is brought pursuant to 42 U.S.C. § 1983.2

      A. Claims Against the United States

        It is well established that, absent an express waiver, the doctrine of sovereign
immunity bars a plaintiff’s claim for money damages against the United States, its
agencies, and its officers in their official capacities. See FDIC v. Meyer, 510 U.S. 471,
475 (1994). “Sovereign immunity is jurisdictional in nature.” Id. (citing United States
v. Mitchell, 463 U.S. 206, 212 (1983) (“It is axiomatic that the United States may not
be sued without its consent and that the existence of consent is a prerequisite for
jurisdiction”). No such waiver of sovereign immunity applies in this case. Although
the United States has consented to suit under the Federal Tort Claims Act (“FTCA”),
the FTCA does not apply to this case, and the waiver of sovereign immunity under
that act does not help Plaintiff because the FTCA does not reach federal constitutional
torts. Id. at 475, 477. Consequently, any claims alleged against the United States must
be dismissed for lack of jurisdiction.

      B. Claims Against AUSA Norris

      A suit against an official of the federal government in his official capacity is
considered a suit against the United States. Searcy v. Donelson, 204 F.3d 797, 798


      1
        Many of these claims involve separate transactions or occurrences, and should
be subdivided as a matter of pleading practice. See Fed. R. Civ. P. 10(b) (“[E]ach
claim founded on a separate transaction or occurrence ... must be stated in a separate
count ....”).
      2
        “To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation
of a right secured by the Constitution and laws of the United States, and must show
that the alleged deprivation was committed by a person acting under color of state
law.” West v. Atkins, 487 U.S. 42, 48 (1988).

                                          -3-
(8th Cir. 2000). Thus, any claims alleged against AUSA Norris in his official capacity
must also be dismissed for lack of jurisdiction.

       Section 1983 does not apply to persons acting under color of federal law, but
a federal official may be held personally liable for inflicting constitutional injuries.
See Bivens v. Six Unknown Named Agents, 403 U.S. 388, 395-97 (1971). An action
under Bivens is almost identical to an action under section 1983. Mendoza v. United
States Immigration & Customs Enf’t, 849 F.3d 408, 416 n. 3 (8th Cir. 2017).

       The Supreme Court has long recognized, however, that “prosecutors are
absolutely immune from liability under § 1983 for their conduct in ‘initiating a
prosecution and in presenting the State’s case’ insofar as that conduct is ‘intimately
associated with the judicial phase of the criminal process.’” Burns v. Reed, 500 U.S.
478, 486 (1991) (quoting Imbler v. Pachtman, 424 U.S. 409, 430-31(1976)). This
immunity extends to “actions preliminary to the initiation of a prosecution and actions
apart from the courtroom” but not to “administrative duties and those investigatory
functions that do not relate to ... the initiation of a prosecution or for judicial
proceedings.” Woodworth v. Hulshof, 891 F.3d 1083, 1089 (8th Cir. 2018) (quoting
Buckley v. Fitzsimmons, 509 U.S. 259, 273-74 (1993)).

       It is alleged that AUSA Norris violated Plaintiff’s constitutional rights by filing
criminal charges in federal court instead of state court (Claim II, Filing 12 at pp. 31-
33); by filing a motion for Plaintiff’s detention and, after the magistrate judge entered
an order for Plaintiff’s release, by filing a motion for review of the order, which was
overturned by the district judge (Claim III, Filing 12, pp. 37-40); and by deliberately
failing to comply with Plaintiff’s discovery requests, thereby delaying Plaintiff’s trial
and continuing his incarceration (Claim IV, Filing 12, pp. 43-53). Even assuming that
these alleged actions by AUSA Norris could be constitutional violations, it is readily
apparent that they are “intimately associated with the judicial phase of the criminal
process.” Thus, prosecutorial immunity applies, and all claims alleged against AUSA
Norris in his individual capacity must be dismissed.


                                           -4-
      C. Claims Against Douglas County

       In Claims I, V, and VI, Plaintiff alleges that his constitutional rights were
violated by various Douglas County officials.3 A county may only be liable under
section 1983 if a “policy” or “custom” of the county caused a violation of the
plaintiff’s constitutional rights. Doe By and Through Doe v. Washington County, 150
F.3d 920, 922 (8th Cir. 1998) (citing Monell v. Department of Soc. Servs., 436 U.S.
658, 694 (1978)). An “official policy” involves a deliberate choice to follow a course
of action made from among various alternatives by an official who has the final
authority to establish governmental policy. Jane Doe A By and Through Jane Doe B
v. Special School Dist. of St. Louis County, 901 F.2d 642, 645 (8th Cir. 1990) (citing
Pembaur v. City of Cincinnati, 475 U.S. 469, 483 (1986)). To establish the existence
of a governmental “custom,” a plaintiff must prove:

      1)   The existence of a continuing, widespread, persistent pattern of
      unconstitutional misconduct by the governmental entity’s employees;

      2)     Deliberate indifference to or tacit authorization of such conduct by
      the governmental entity’s policymaking officials after notice to the
      officials of that misconduct; and

      3)     That plaintiff was injured by acts pursuant to the governmental
      entity’s custom, i.e., that the custom was the moving force behind the
      constitutional violation.


      3
         In Claim I, Plaintiff alleges that Mark Dishaw, a Douglas County Deputy
Sheriff, identified Plaintiff as the owner of an IP address that allegedly was used to
download child pornography. However, it is not clear whether Plaintiff contends this
action violated his constitutional rights; Dishaw was not named as a Defendant in the
original Complaint. Plaintiff does complain that a search warrant was issued without
probable cause by Sherly Lohaus, a judge of the Douglas County Court, but she is a
state official. See York v. Dunning, No. 8:16-CV-175, 2016 WL 3983261, at *3 (D.
Neb. July 25, 2016) (county court judges are not agents of the county; they are state
employees); Neb. Rev. Stat. §§ 24-501 et seq. In Claims V and VI, Plaintiff complains
of actions taken by several Douglas County Department of Corrections employees.

                                         -5-
Jane Doe, 901 F.2d at 646.

       Plaintiff’s allegations fail to show that any actions were taken pursuant to a
policy or custom of Douglas County. On its own motion, the court will grant Plaintiff
leave to file a Second Amended Complaint to correct this deficiency. The Second
Amended Complaint will supersede, rather than supplement, previous pleadings, and
it should not contain any allegations that do not relate directly to Plaintiff’s claims
against Douglas County.

                                 IV. CONCLUSION

       The court does not have jurisdiction over claims made against the United States
and AUSA Norris in his official capacity, and Mr. Norris has prosecutorial immunity
with respect to all claims alleged against him in his individual capacity. Because no
facts are alleged to show that a policy or custom of Douglas County caused Plaintiff’s
constitutional rights to be violated, the Amended Complaint fails to state a claim upon
which relief may be granted against the county. Claims alleged against all other
Defendants named in Plaintiff’s original Complaint have been voluntarily dismissed.

      IT IS THEREFORE ORDERED:

      1.     All claims alleged against the United States of America and Michael
             Norris, both in his official and individual capacities, are dismissed, and
             such Defendants shall no longer be parties to this action.

      2.     Plaintiff shall have 30 days from the date of this Memorandum and
             Order to file a Second Amended Complaint in order to state a claim upon
             which relief may be granted against Douglas County, Nebraska, the sole
             remaining Defendant. Failure to file a Second Amended Complaint
             within 30 days will result in the court dismissing the case without
             further notice to Plaintiff.


                                         -6-
3.    The clerk of the court is directed to set the following pro se case
      management deadline in this case: November 26, 2018: check for second
      amended complaint.

DATED this 23rd day of October, 2018.

                               BY THE COURT:

                               s/ Richard G. Kopf
                               Senior United States District Judge




                                -7-
